Citation Nr: 9915364	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
service from November 1942 to December 1945.  The veteran was 
a prisoner of war (POW) of the German Government in March 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the record does not specifically reflect a claim under 
38 U.S.C.A. § 1318 (West 1991) for dependency and indemnity 
compensation based on a continuous total disability rating in 
excess of 10 or more years preceding death, as the veteran 
was not in receipt of such a rating.  However, even if the 
Board hypothetically were to determine that the September 
1985 rating decision which originally denied service 
connection for disability connected with the veteran's POW 
experience was in error, and that the veteran should have 
been service connected at that time for ulcerative colitis 
and colostomy based on the Department of Veterans Affairs 
(VA) POW examination in March 1985, the earliest effective 
date for service connection would be the date of the original 
claim for service connection for POW-related disabilities in 
February 1985.  Consequently, since the veteran's death 
occurred in August 1993, a total rating would still not have 
been in effect for ulcerative colitis/colostomy for a period 
in excess of 10 years at the time of the veteran's death as 
required under 38 U.S.C.A. § 1318.  

In November 1996, the Board remanded this case so that 
additional evidentiary development could be accomplished.  As 
will be discussed in the Reasons and Bases section below, 
this was done to the extent possible.  The case is now ready 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran was a POW from March 4, 1945 to March 27, 
1945.

2.  At the time of the veteran's death, service connection 
was in effect for chronic strain of the right sacroiliac and 
lumbosacral spine with residuals of compression fracture of 
the first and second lumbar vertebrae, and residuals of 
gunshot wound (GSW) of the sacroiliac spine, Muscle Group 
XVI.

3.  The death of the veteran was due to a self-inflicted GSW 
to the head.

4.  There is no competent medical evidence linking the 
veteran's self-inflicted GSW to the head to service or to 
service-connected disability.

5.  There is no competent medical evidence of record to show 
that a service-connected disability caused or contributed 
substantially and materially to cause death.


CONCLUSIONS OF LAW

1.  The veteran's POW period was not sufficient to establish 
eligibility for the application of the presumptive provisions 
based on POW status.  38 C.F.R. § 3.309(c) (1998).

2.  The appellant has not submitted evidence of a well-
grounded claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The threshold question with respect to this claim is whether 
the appellant has presented evidence of a well-grounded 
claim, that is, one which is plausible or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992), the United States Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") held that a claim must be 
accompanied by evidence (emphasis in original).  In this 
regard, to the extent that the appellant's claim for service 
connection for cause of death was capable of substantiation, 
the Board sought further development as to this issue in its 
remand of November 1996.  See Murphy v. Derwinski, supra.  As 
was noted previously, the Board finds that the regional 
office (RO) made a reasonable effort to comply with the 
requests set forth in the Board's remand, which included the 
obtaining of certain medical opinions and a request from the 
appellant for additional evidence in support of her claim.  
As the Board has ultimately found that the appellant has not 
met the initial burden of submitting a well-grounded claim, 
no further duty to assist the appellant in this claim has 
arisen.  

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, 
psychosis, any of the anxiety states, and dysthymic disorder 
(or depressive neurosis) shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied.  38 C.F.R. § 3.309(c).

Where a veteran served 90 days or more during a period of war 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1998).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service physical examination in November 1945 revealed that 
following the veteran's recovery from wounds received as a 
result of an exploding artillery shell in November 1944, the 
veteran was captured by the Germans and held as a prisoner 
for a period of 28 days.  It was noted that as a result of 
the explosion, the veteran sustained a compression fracture 
to his back.  Examination at this time of the abdomen 
revealed no masses or tenderness.  Examination of the nervous 
system was negative.  The final diagnosis was lumbosacral 
strain secondary to compression fracture of bodies of the 
first and second lumbar vertebrae.  

Thereafter, a 100 percent rating for convalescence was 
granted by a rating decision in January 1946, and June 1946 
VA medical examination revealed two wound scars on the 
veteran's back and a diagnosis of chronic moderate strain of 
the right sacroiliac and lumbosacral spine and mild, healed, 
GSW of the right sacroiliac spine.  A July 1946 rating 
decision granted service connection for chronic strain of the 
right sacroiliac and lumbosacral spine, residuals of 
compression fracture of the first and second lumbar 
vertebrae, and GSW of the right sacroiliac spine, Muscle 
Group XVI.  

VA clinical records from June 1951 reflect that the veteran 
reportedly sustained a mild soft tissue wound on the left 
aspect of the vertex of the skull following his capture by 
the Germans.  It was further noted that the veteran was a POW 
for one month, and was then liberated and returned to the 
States.

VA clinical records from August 1955 reflect that the veteran 
had gastrointestinal (GI) and back complaints, and the 
diagnosis was psychophysiologic GI reaction. 

In March 1958, the Service Department certified that the 
veteran was determined to have been in a POW status from 
March 4, 1945 to March 27, 1945.

VA clinical records from December 1958 again note treatment 
for GI complaints and the diagnosis was psychophysiologic GI 
reaction.

Social Security Administration (SSA) records for the period 
of October 1974 to July 1978 reflect that the veteran 
received SSA disability benefits during this period as a 
result of the veteran's ulcerative colitis with colostomy and 
associated disability.

A June 1978 private medical report from Dr. G. noted that the 
veteran was depressed.  

VA medical examination in January 1979 indicated no pertinent 
complaints or findings.

A VA outpatient record from July 1982 reflects that the 
"beds" of the veteran's fingernails were reportedly turning 
purple and that he was very nervous and wanted to have some 
"nerve pills."  It was also noted that he was making an 
effort to sell his "place" and move to a "lower climate," 
and thought that this was part of his nervous problem.  The 
diagnosis was chronic obstructive pulmonary disease (COPD), 
and secondary polycythemia.  

VA clinical records from April 1984 reflect that the veteran 
was having difficulty getting along with his family and that 
he was requesting medications for anxiety, sleep disturbance, 
and headaches.  

VA POW examination conducted in March 1985 included a social 
survey in which the veteran and his spouse related 
information about the veteran's life, military experience, 
POW experience and related information.  The veteran reported 
that he was a POW for 28 days and that he received a wound to 
his stomach during his captivity.  The veteran described 
harsh conditions.  He also noted that German soldiers were 
physically and psychologically abusive to the prisoners.  As 
prisoners would die, their bodies would be stacked in a 
corner.  It was noted that the veteran was agitated and 
nervous while remembering these events.  The veteran was 
liberated by Russian and American soldiers after 28 days of 
captivity, and was then brought back to the United States.  
After returning to the United States, the majority of the 
veteran's work experience was as a security guard.  Following 
several operations to his stomach, the veteran began to 
receive SSA disability.  

After returning from his POW experience, the veteran 
reportedly suffered from nightmares and hypersensitivity to 
noises.  It was indicated that the veteran had a colostomy 
and other physical complaints.  The veteran noted that he 
also had memory problems.  In addition, he reported becoming 
depressed about twice a month and that this was connected to 
his colostomy.  He also would become angry when recalling his 
observation of empty Red Cross cartons in the POW camp, which 
was evidence that the German soldiers were using the 
provisions that were supposed to be provided to the 
prisoners.  The social survey examiner indicated that the 
veteran and his wife seemed to have a compatible and 
functional marriage, and that the veteran was active in two 
service organizations.

March 1985 VA POW psychiatric evaluation revealed that the 
examiner found that the history provided by the veteran was 
inconsistent with that which was demonstrated by the medical 
records.  In March 1945, it was noted that the veteran was 
captured by the Germans after receiving a GSW to the abdomen.  
At this point, the veteran reportedly gave the examiner no 
history of prior involvement in combat or of any previous 
physical injuries.  The veteran indicated that he remained a 
POW for 29 days and was freed in early April.  He reportedly 
had no surgery while a POW inspite of the abdominal GSW.  At 
the time of the injury, the veteran indicated that he had 
recurrent episodes of diarrhea and that bowel movements were 
sometimes bloody.  The veteran made it clear to the examiner 
that he believed that his long history of abdominal problems 
including recurrent diarrhea was directly related to the GSW 
which occurred while he was in the service.  At no time did 
the veteran indicate that there had been a previous diagnosis 
of ulcerative colitis.  

Mental status examination revealed that the veteran's 
judgment appeared intact but was of poor quality.  Insight 
also seemed to be extremely limited and his affect reflected 
that of a rather chronically depressed person with little 
hope that any beneficial change would occur in this life.  
The veteran acknowledged sleep disturbance and poor appetite, 
and noted that he did not find too much to live for although 
his recent marriage had brought him some renewed optimism.  
He denied hallucinations or paranoid thoughts or ideas, 
although there were some feelings of dementia, the origin of 
which the examiner was unable to ascertain.  The diagnosis 
was longstanding dysthymic disorder, dependent personality 
disorder, and borderline intellectual functioning.  The 
examiner commented that the veteran had given a history that 
was significantly disparate from the medical record.  He 
further commented that the veteran was 100 percent disabled 
from a combination of problems, including the colostomy, the 
long history of dependency, the borderline intellectual 
functioning, and the debilitating effect of the aging 
process.  In view of the fact that the veteran did have 
severe injuries during World War II as a result of his 
involvement in combat and was also a POW, the examiner 
recommended that his present total and permanent disability 
status be considered service connected for all practical 
purposes.

Another VA examiner that took part in the March 1985 POW 
examination concluded that the veteran's ulcerative colitis 
was aggravated if not precipitated by his POW experience.  
The examiner further commented that the veteran was mentally 
disabled because of the care necessary to maintain his 
ileostomy which was a direct result of his ulcerative colitis 
and that the veteran's dependent personality disorder had 
certainly been aggravated by the care necessary in 
maintaining his condition.  Since the ileostomy was a direct 
result of his chronic ulcerative colitis and his chronic 
ulcerative colitis was either exaggerated or initiated by his 
POW experience, the examiner believed that one must consider 
the POW experience a strong factor in causing the veteran's 
disabled status.

A March 1986 SSA disability determination reflects 
entitlement to disability benefits effective February 1986.

A VA hospital summary from March 1987 reveals a diagnosis 
which includes history of abdominal shrapnel wound and 
exploratory laparotomy during World War II.

A VA outpatient medical record from May 1991 reflects that 
discussion with the veteran at this time revealed profound 
depression, anhedonia, bad dreams, and a poor sleep pattern.  
A VA hospital summary from May 1991 reflects that the veteran 
complained of depression and the diagnosis included 
depression.

In an August 1993 death certificate, it was reported that the 
veteran's cause of death was due to a self-inflicted GSW to 
the head.

A VA outpatient medical record from August 1993 reflects an 
entry which notes the report of the veteran's death and that 
it was this physician's belief that in all his or her 
interactions with the veteran, the veteran never seemed 
depressed.

Lay witness statements from August and September 1993 
described the veteran as withdrawn and easily startled by 
noise, and that he was particularly withdrawn during the 
months immediately preceding his death in August 1993.

A June 1997 VA medical report reflects that the examiner 
reviewed the veteran's claims file and noted that the veteran 
was a POW for approximately 28 days, from March 4, 1945 to 
March 27, 1945.  Following a diagnosis of ulcerative colitis 
in 1972, the veteran was later examined by the VA with regard 
to his psychiatric status.  It was also noted that the 
veteran's in-service stressor included having been captured 
and detained as a prisoner, and it was further noted that he 
was the recipient of the Combat Infantryman Badge and a 
Purple Heart Medal.  Even though these stressors might be 
present, the examiner believed that it was still not possible 
to make a diagnosis of PTSD.  Part of the difficulty was that 
there was not enough documentation in the record, and even if 
there were such documentation, it was the examiner's opinion 
that only through the examination of a living person could 
one really determine the impact of events on that person.  It 
had been the experience of the examiner that people undergo 
major stress during combat and do not have PTSD at all.  The 
diagnoses were dysthymia, dependent personality disorder, and 
borderline intellectual functioning.

In a May 1998 addendum to the June 1997 VA medical report, 
the same VA examiner indicated that there was insufficient 
documentation for him to opine whether or not the 
neuropsychiatric diagnoses of the veteran resulted from 
military service or what the relationship might be between 
the veteran's suicide and his neuropsychiatric conditions.


II.  Analysis

The record shows that the veteran was 70 years old when he 
died in August 1993.  A death certificate dated in August 
1993 reveals that he died of a self-inflicted GSW to the 
head.  The appellant has not submitted any medical evidence 
linking the cause of the veteran's death to the veteran's 
service.  However, the Board notes that it is the appellant's 
primary contention that service connection should be granted 
for PTSD based on the evidence of record, and that service 
connection for the cause of the veteran's death is therefore 
warranted since PTSD either caused or contributed 
substantially or materially to cause the veteran's death.

First, the Board notes that there is no diagnosis of PTSD of 
record and none was rendered by the VA examiner in June 1997 
or May 1998.  In addition, while the record does reflect that 
there had been various diagnoses for which presumptive 
service connection would be appropriate under 38 C.F.R. 
§ 3.309(c) such as dysthymia, the appellant is not entitled 
to the benefit of the application of this provision as the 
veteran's period of service would not be sufficient to 
establish eligibility based on POW status.  38 C.F.R. 
§ 3.309(c).  More specifically, since the veteran's status as 
a POW lasted for less than the required 30 days, the 
appellant is simply not eligible for the presumption afforded 
by this provision as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Thus, the Board must consider the appellant's claim without 
application of any presumptions based on the veteran's status 
as a POW, and in this regard, the Board notes that the 
evidence in support of the appellant's assertion that 
psychiatric disability was related to service or to a period 
of one year after service, and that such psychiatric 
disability caused the veteran's death, consists mainly of her 
own statements and those from her lay witnesses.  The 
appellant has not submitted any competent evidence linking 
any psychiatric disability to service or within one year 
thereafter, and then further causally relating such 
psychiatric disability to the veteran's cause of death.  As 
lay persons, the appellant and her lay witnesses lack the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The evidence of record establishes that the veteran was 
service-connected for chronic strain of the right sacroiliac 
and lumbosacral spine and residuals of GSW of the right 
sacroiliac spine which have not been shown by medical 
evidence to be related to the veteran's death in 1993.  
Without competent medical evidence demonstrating that the 
veteran's death was related to that service-connected 
disability, or linking a psychiatric disability to service or 
within one year thereafter, and then further causally 
relating such psychiatric disability to the cause of the 
veteran's death, the Board must find that the appellant's 
claim for service connection for the cause of the death of 
the veteran is not well grounded.

No physician or other health care provider has directly 
indicated that a psychiatric disability (including dysthymia 
or depression) was related to service or within one year 
thereafter, and then further, that such disability was 
related to the cause of the veteran's death.  Moreover, the 
appellant has provided no competent medical evidence to show 
that the veteran's service-connected disabilities of chronic 
strain of the right sacroiliac and lumbosacral spine and 
residuals of GSW of the right sacroiliac spine were related 
to the death of the veteran.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, lay assertions to the 
effect that the veteran's death is related to service or to 
service-connected disability are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211(1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  Finally, it should be noted that while 
38 C.F.R. § 3.302(b)(2) (1998) provides that the act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness and thus may be evidence of a mental 
disorder at the time of death, this provision clearly does 
not obviate the need for nexus evidence to service or 
service-connected disability.  See Elkins v. Brown, 8 Vet. 
App. 391 (1995).  In view of the lack of such evidence, the 
Board has no alternative but to conclude that the appellant's 
claim is not well grounded.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet her initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet her initial burden, 
however, her claim is inherently implausible such that any 
error by the RO is harmless and she is not prejudiced.  
Bernard v. Brown, 4 Vet. App. at 394; Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

The claim of entitlement to service connection for the cause 
of the death of the veteran is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

